 


110 HR 6461 IH: Supporting America’s Volunteer Emergency Services Act of 2008
U.S. House of Representatives
2008-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6461 
IN THE HOUSE OF REPRESENTATIVES 
 
July 10, 2008 
Mr. Altmire (for himself, Mr. Platts, and Mr. Ryan of Ohio) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To assist volunteer fire companies in coping with the precipitous rise in fuel prices. 
 
 
1.Short titleThis Act may be cited as the Supporting America’s Volunteer Emergency Services Act of 2008. 
2.FindingsCongress finds the following: 
(1)According to the Federal Emergency Management Agency, in 2006 there were— 
(A)807,150 volunteer firefighters, nearly 73 percent of all active firefighters; and 
(B)19,915 all-volunteer fire companies nationwide, servicing 22.6 percent of the population of the United States and 4,105 companies comprised of a majority of volunteers, servicing 16.3 percent of the population of the United States. 
(2)These volunteer companies, especially those serving communities of fewer than 5,000 residents, rely heavily upon fund-raising efforts and other potentially unreliable sources of funding for their basic operating expenses. 
(3)According to the Energy Information Administration, between June 2003 and June 2008, the price of regular grade gasoline and diesel fuels rose 171 percent and 229 percent, respectively. 
(4)These rising costs represent an unavoidable burden, and have placed serious constraints on the ability of volunteer companies to respond to fire emergencies. 
3.Definition of qualified volunteer fire departmentIn this Act, the term qualified volunteer fire department has the same meaning given that term in section 150(e) of the Internal Revenue Code of 1986. 
4.Gasoline and diesel fuel subsidy program 
(a)Establishment of baseline 
(1)In generalThe Federal Emergency Management Agency shall, for calendar year 2007, determine for each of the 5 Petroleum Administration for Defense Districts the average annual price per gallon for— 
(A)gasoline; and 
(B)diesel fuel. 
(2)Basis for price per gallonThe average annual price per gallon determined under paragraph (1) shall be based solely on data reported by the Energy Information Administration. 
(3)BaselineThe price per gallon determined under paragraph (1) shall serve as the baseline fuel cost for each Petroleum Administration for Defense District. 
(b)Payments 
(1)Submission of receiptsAt the end of each calendar year, each qualified volunteer fire department seeking reimbursement under this section shall submit to the Federal Emergency Management Agency all of its receipts and bills of sales documenting the amounts of gasoline and diesel fuel purchased by such department during that calendar year. Each department shall also provide a sum total of the— 
(A)aggregate number of gallons of gasoline and diesel fuel purchased by the department during that calendar year; and 
(B)costs of purchasing such gasoline and diesel fuel. 
(2)Determination of subsidy amountsThe Federal Emergency Management Agency shall reimburse a qualified volunteer fire department for 75 percent of the difference between— 
(A)the actual expenditures of the department for gasoline and diesel fuel for a calendar year as determined under paragraph (1); and 
(B)the amount that such expenditures would have cost had the department determined such expenditures utilizing the baseline fuels costs determined under subsection (a). 
(3)Special rule relating to States sales taxIf the State in which a qualified volunteer fire department is located does not charge local or State fuel taxes on such departments when such departments purchase gasoline or diesel fuel, the amount of such omitted sales tax shall be added back in to any determination made under paragraph (2)(A). 
(c)RegulationsNot later than 60 days after the date of enactment of this Act, the Federal Emergency Management Agency shall promulgate such regulations as may be necessary to implement and administer the grant and subsidy programs authorized by this section. 
5.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 
 
